Citation Nr: 0122782	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  99-20 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to May 
1980.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
Hepatitis C.


REMAND

In the rating action presently on appeal, the RO denied the 
veteran's claim of entitlement to service connection for 
Hepatitis C as "not well grounded."  The recently enacted 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (VCAA), eliminated any duty on the part of a 
claimant to submit a well grounded claim, and it 
significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This liberalizing Act is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Given those changes, the Board finds that a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the new 
law and regulations, it would be potentially prejudicial to 
the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The Board has reviewed the claims folder and identified 
certain assistance that must be rendered to comply with the 
change in the law.  

The veteran contends that he has Hepatitis C as a result of 
his military service.  The veteran is currently diagnosed 
with Hepatitis C, and his service medical records show that 
he had mononucleosis in February 1978.  The available service 
medical records does not reflect an in-service diagnosis of 
hepatitis.  The appellant contends, however, that the 
mononucleosis caused Hepatitis C.  In support of this 
assertion the veteran has submitted a definition of 
mononucleosis from a medical dictionary which indicates that 
potential complications of mononucleosis include hepatitis, 
but not Hepatitis C per se.

The evidence currently of record does not include a medical 
opinion on the etiology of the veteran's Hepatitis C and to 
date, he has not been afforded a VA examination in connection 
with the claim.  A decision on the question of service 
connection requires a medical determination which must be 
made from the entire record, without resort to independent 
medical judgment by the Board.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, a remand, to include an examination 
and opinion based on the record, is warranted. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Sacks v. West, 11 Vet. App. 314, 317 (1998).  Hence, 
the Board hereby places the veteran on notice that evidence 
necessary to substantiate his claim includes competent 
medical evidence that his currently demonstrated Hepatitis C 
is related to his period of service.  In this regard, the 
Board has instructed the RO to afford the veteran a VA 
examination, to include an opinion as to the likely etiology 
of the claimed Hepatitis C.  On remand, the veteran should be 
afforded the opportunity to submit any additional medical 
evidence in support of his claim.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
notify him of the need to submit 
competent medical evidence in support of 
his assertions that he is currently 
suffering Hepatitis C which is related to 
service.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
Hepatitis C since service.  After 
securing any necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources which are not currently part of 
the claims file.  If, after making 
reasonable efforts to obtain any named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 and 38 C.F.R. § 3.159 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The appellant 
must then be given an opportunity to 
respond.

3.  The veteran should then be afforded a 
comprehensive VA examination for the 
purpose of determining the etiology of 
his Hepatitis C.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study, 
and the examination report should reflect 
that such a review was made.  All tests 
deemed necessary by the examiner are to 
be performed.  The examiner is 
specifically requested to express a 
medical opinion whether it is at least as 
likely as not that Hepatis C is related 
to the appellant's military service.  The 
examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by a specialist is 
determined to be warranted in order to 
determine the etiology of the disorder, 
such testing or examination is to be 
accomplished.  The examination report 
should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and recently promulgated regulations is 
completed.  If any development claim is 
incomplete, including if the requested 
examination was not conducted by the 
appropriate physician, or does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

6.  Thereafter, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


